Name: Commission Regulation (EEC) No 2428/84 of 23 August 1984 altering the export refunds on beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 227/ 18 Official Journal of the European Communities 24. 8 . 84 COMMISSION REGULATION (EEC) No 2428/84 of 23 August 1984 altering the export refunds on beef and veal respect of the products listed in the Annex to this Regulation should be altered as shown in that Annex ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accesson of Greece , and in particular the first sentence of Article 18 (5) thereof, Whereas the export refunds on beef and veal were fixed by Commission Regulation (EEC) No 2200/84 0 ; Whereas the conditions for granting special export refunds on certain types of preserved meat have been laid down in Regulation (EEC) No 2388 /84 ( l); whereas these refunds should be altered accordingly ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2200 / 84 to the information at present available to the Commis ­ sion that the export refunds at present in force in HAS ADOPTED THIS REGULATION : Article 1 The export refunds in the beef and veal sector, fixed in the Annex to Regulation (EEC) No 2200/84, shall , for products falling within subheading ex 16.02 B III b) 1 ex bb), be altered in accordance with the amounts listed in the Annex hereto . Article 2 This Regulation shall enter into force on 10 September 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 August 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 14 «, 28 . 6 . 1968 , p . 24 . H Of No L 199 , 28 . 7 . 1984, p . 42 . O OJ No L 221 , 18 . 8 . 1984. p . 28 . 24. 8 . 84 Official Journal of the European Communities No L 227/ 19 ANNEX to the Commission Regulation of 23 August 1984 altering the export refunds on beef and veal (ECU/100 kg) CCT heading No Description Refund  Net weight  ex 16.02 B III b) 1 Other preparations and preserves containing bovine meat or offals, except those finely homogenized (fe) : ex bb) Other, containing by weight the following percentages of bovine meats (excluding offal and fat) : ( 11 ) 80% or more of meat :  For export to third countries 65,000 0 (22) 60 % or more , but less than 80 % of meat :  For export to third countries 38,000 (33) 40 % or more , but less than 60 % of meat :  For export to third countries 27,000  (44) 20 % or more, but less than 40 % of meat :  For export to third countries 10,000 (6) The products which contain a small quantity of visible pieces of meat are also excluded . C) For the products complying with the conditions laid down in Commission Regulation (EEC) No 2388/84 (OJ No L 221 , 18 . 8 . 1984) the refund is 103 ECU per 100 kilograms net weight . NB : Article 7 of Regulation (EEC) No 885/68 provides that no export refunds shall be granted on products imported from third countries and re-exported to third countries .